DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge (U.S. 2019/0023504) in view of Bauers (U.S. 3,474,935).
Roberge discloses (Fig. 1-7) an agricultural application implement for delivering particulate product to a field, the implement comprising: a frame (the vehicle chassis); a bin (62) to hold product; a pneumatic conveying system (100) fixed to the frame, the pneumatic conveying system comprising an airflow source (110) to provide an airflow, and a delivery line  (102, 14, 16) operably connected to the airflow source and to the bin, the delivery line including a plurality of outlets (e.g., 30, 32, 34, 35), and a metering system (111) operably connected between the bin and the pneumatic conveying system, the metering system to meter product with the airflow to result in a mixed flow of airflow and product for the delivery line ([0037]).
Roberge does not disclose a bin lift system comprising: hydraulic cylinders coupled to the bin and the frame; and fasteners respectively coupling the four hydraulic cylinders to the bin, wherein the fasteners define a pivot axis that is perpendicular to the direction of travel of the implement.
However, Bauers discloses (Fig. 1-2) an agricultural application implement comprising a frame (chassis 12); a bin (50) to hold product; and a bin lift system (lift units 46) comprising; two hydraulic cylinders (65) coupled to the bin and the frame; two fasteners (rollers 60 couple the cylinders to the bin via arms 52) respectively coupling the two hydraulic cylinders to the bin, wherein the fasteners define a pivot axis that is perpendicular to the direction of travel of the implement.  Bauers teaches that the bin lift system lifts the bin for removal and replacement when the bin is empty (Col. 4, lines 10-40).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a bin lift system in the implement of Roberge for lifting the bin off the vehicle chassis when it is empty to be replaced by a full bin.
Roberge in view of Bauers does not disclose four hydraulic cylinders and fasteners.
However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to increase the number of hydraulic cylinders from two to four, for example to support a bin with heavy product or greater scale.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Roberge in view of Bauers does not disclose a bin lift controller to control the four hydraulic cylinders to raise or lower the bin.
However, Examiner takes Official Notice that it is well known to use controllers to control hydraulic systems, and it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to do so in the implement of Bauers to automatically control the hydraulic cylinders.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Bauers and Bertora (EP 0763459).
Roberge discloses (Fig. 1-7) an agricultural application implement for delivering particulate product to a field, the implement comprising: a frame (the vehicle chassis); a bin (62) to hold product; a pneumatic conveying system (100) fixed to the frame, the pneumatic conveying system comprising an airflow source (110) to provide an airflow, and a delivery line  (102, 14, 16) operably connected to the airflow source and to the bin, the delivery line including a plurality of outlets (e.g., 30, 32, 34, 35), and a metering system (111) operably connected between the bin and the pneumatic conveying system, the metering system to meter product with the airflow to result in a mixed flow of airflow and product for the delivery line ([0037]).
Roberge does not disclose a bin lift system comprising: hydraulic cylinders coupled to the bin and the frame.
However, Bauers discloses (Fig. 1-2) an agricultural application implement comprising a frame (chassis 12); a bin (50) to hold product; and a bin lift system (lift units 46) comprising; two hydraulic cylinders (65) coupled to the bin and the frame.  Bauers teaches that the bin lift system lifts the bin for removal and replacement when the bin is empty (Col. 4, lines 10-40).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a bin lift system in the implement of Roberge for lifting the bin off the vehicle chassis when it is empty to be replaced by a full bin.
Roberge in view of Bauers does not disclose four hydraulic cylinders; and four fasteners respectively coupling the four hydraulic cylinders to the bin, wherein the fasteners define a pivot axis that is perpendicular to the direction of travel of the implement.
However, Bertora discloses (Fig. 1-3) a lift system for lifting a material container (44) platform (7) from a vehicle frame (2), comprising: four hydraulic cylinders (9, arranged front, back, and on each side of the platform) coupled to the bin and the frame; four fasteners respectively coupling the four hydraulic cylinders to the bin (at 110), wherein the fasteners define a pivot axis that is perpendicular to the direction of travel of the implement (as shown in Fig. 2-3).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the bin lift system of Bauers with that of Bertora.  Both systems are arranged to lift a platform carrying a material container vertically from a vehicle frame, and such a substitution would not produce any unexpected results.
Roberge in view of Bauers and Bertora does not disclose a bin lift controller to control the four hydraulic cylinders to raise or lower the bin.
However, Examiner takes Official Notice that it is well known to use controllers to control hydraulic systems, and it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to do so in the implement of Roberge in view of Bauers and Bertora to automatically control the hydraulic cylinders.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Bauers and Bertora as applied to claim 1 above, and further in view of Arnulfo (WO 2010/150290).
Regarding claim 2, Roberge in view of Bauers and Bertora discloses the elements of claim 1 as described above, but does not disclose that the bin lift system further comprises a first sensor fixed with respect to the frame, and a second sensor supported by the bin, and wherein the bin lift controller controls the four hydraulic cylinders based on a first signal from the first sensor and a second signal from the second sensor.
However, Arnulfo discloses (Fig. 4-6) a bin lift system for a carrier vehicle, wherein the bin lift system comprises a first sensor (S3) fixed with respect to a vehicle frame (2), and a second sensor (S4) supported by a bin (3), wherein a bin lift controller controls bin lift actuators based on a first signal from the first sensor and a second signal from the second sensor in order to minimize a relative angle between the vehicle frame and the bin (Page 11, line 16-Page 13, line 1).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include sensors on the bin and frame of Roberge in view of Bauers and Bertora, as taught by Arnulfo, in order to minimize the relative angle between the two.
Regarding claim 5, in the combination above, Arnulfo further discloses (Fig. 4-6) that the firs sensor includes a first angle sensor, and the second sensor includes a second angle sensor (Page 12, lines 10-12).

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Bauers, Bertora, and Arnulfo as applied to claim 2 above, and further in view of Connell (U.S. 2018/0338413).
Regarding claim 3, Roberge in view of Bauers, Bertora, and Arnulfo discloses the elements of claim 2 as described above, but the combination does not disclose that each of the four cylinders is independently controlled.
However, Connell discloses (Fig. 1) a similar lifting system, wherein a body (11) is lifted with four cylinders (37) in corresponding legs, wherein each of the four cylinders is independently controlled in order to maintain a level body ([0057]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to independently control each of the four cylinders of the combination based on the first signal and the second signal in order to maintain a level bin.
Regarding claim 4, Roberge in view of Bauers, Bertora, and Arnulfo discloses the elements of claim 2 as described above, and Arnulfo further discloses that the bin lift controller controls the hydraulic cylinders to have the bin be parallel with the frame based on the first signal and the second signal (Page 11, line 16-Page 13, line 1).  But the combination does not disclose that each of the four cylinders is independently controlled.
However, Connell discloses (Fig. 1) a similar lifting system, wherein a body (11) is lifted with four cylinders (37) in corresponding legs, wherein each of the four cylinders is independently controlled in order to maintain a level body ([0057]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to independently control each of the four cylinders of the combination in order to maintain a level bin.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Bauers, Bertora, and Arnulfo as applied to claim 2 above, and further in view of Purwin (U.S. 2017/0083020).
Roberge in view of Bauers, Bertora, and Arnulfo discloses the elements of claim 2 as described above, but does not disclose that the first sensor includes a first multi-axes angle sensor, and the second sensor includes a second multi-axes angle sensor.
However, Purwin discloses (Fig. 6-7) an actively balanced mobile drive unit which uses multi-axes sensors (such as gyroscopes or accelerometers) to determine motion attributes (such as position and orientation) of both a drive unit (520) and a payload relative to x-, y-, and z-axes ([0066]-[0067]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to use multi-axes sensors in the combination above, since they are configured to generate the frame/bin orientation data required by Arnulfo.

Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge in view of Bauers and Bertora as applied to claim 1 above, and further in view of Stoll (U.S. 5,761,985).
Regarding claim 7, Roberge in view of Bauers and Bertora discloses the elements of claim 1 as described above, but does not disclose four brackets supporting the four hydraulic cylinders, each bracket of the four brackets comprising a respective bearing, wherein each hydraulic cylinder of the four hydraulic cylinders moves with respect to one of the respective bearings.
However, Stoll discloses (Fig. 1) a fluid power cylinder, comprising a bracket (housing 2, base 17) supporting the cylinder, the bracket comprising a respective bearing (piston rod guide device), wherein the cylinder moves with respect to the bearing.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to include a bracket arrangement as taught by Stoll  for each cylinder of the combination.  Doing so would provide a low-friction, freely running support of the actuators, as taught by Stoll (Col. 2, lines 41-44).
Regarding claim 8, in the combination above, Stoll further discloses wherein each bracket of the four brackets includes a housing (housing 2, base 17), a first spindle (guide rollers 24, 25) coupled to the housing, and a second spindle (guide rollers 24’, 25’) coupled to the housing, and wherein the first and second spindles allow movement of the bracket with respect to one of the four hydraulic cylinders (Col. 2, lines 41-44).

Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo.
Regarding claim 9, Bauers discloses (Fig. 1-2) a method of moving a bin (50) of an agricultural application implement, the method comprising: receiving an input to raise or lower the bin (Col. 4, lines 10-40; an input is implied since it is reasonably assumed that the action would not happen spontaneously); and controlling a plurality of hydraulic cylinders (cylinders 65 of lift units 46) to move the bin in a parallel relationship with respect to a frame (chassis 12) of the implement.
Bauers does not disclose determining a position of the bin; determining a position of a stationary portion of the implement; or moving a first hydraulic cylinder of the plurality of hydraulic cylinders a first extension or retraction distance and a second hydraulic cylinder of the plurality of hydraulic cylinders a second extension or retraction distance.
However, Arnulfo discloses (Fig. 4-6) a similar method of moving a bin (3) of a carrier vehicle, the method comprising: determining a position of the bin (with sensor S4); determining a position of a stationary portion (2) of the implement (with sensor S3); and controlling a plurality of hydraulic cylinders to move the bin in a parallel relationship with respect to a frame (the stationary portion) of the implement by moving a first hydraulic cylinder of the plurality of hydraulic cylinders a first extension or retraction distance and a second hydraulic cylinder of the plurality of hydraulic cylinders a second extension or retraction distance (Page 11, line 16-Page 13, line 1; correcting the relative angle would necessarily require operating the actuators to move different distances, otherwise the relative angle would not change).
Regarding claim 12, in the combination above, Arnulfo further discloses determining a position of the bin with respect to the stationary portion (Page 11, line 16-Page 13, line 1).  Furthermore, in the combination, raising the bin with the plurality of hydraulic cylinders would necessarily occur when the position of the bin is at less than a maximum position (an actuator inherently has a motion range with upper and lower limits, and the actuators of the combination would presumably be capable of raising the bin so long as they do not exceed their maximum extension).
Regarding claim 13, in the combination above, Arnulfo further discloses determining a position of the bin with respect to the stationary portion (Page 11, line 16-Page 13, line 1).  Furthermore, in the combination, lowering the bin with the plurality of hydraulic cylinders would necessarily occur when the position of the bin is at less than a minimum position (an actuator inherently has a motion range with upper and lower limits, and the actuators of the combination would presumably be capable of lowering the bin so long as they do not exceed their minimum extension).
Regarding claim 14, in the combination above, Arnulfo further discloses that determining a position of the bin includes sensing an angular position of the bin, and that determining a position of the stationary portion includes sensing an angular position of the stationary portion (Page 11, line 16-Page 13, line 1).
Regarding claim 15, in the combination above, Arnulfo further discloses that controlling the plurality of hydraulic cylinders includes varying the control of the plurality of hydraulic cylinders based on the angular position of the bin and the angular position of the stationary portion to move the bin towards the parallel relationship with respect to the stationary portion of the implement (Page 11, line 16-Page 13, line 1).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 9 above, and further in view of Grimm (U.S. 2005/0076818).
Bauers in view of Arnulfo discloses the elements of claim 9 as described above, and Bauers further discloses that the controlling the plurality of hydraulic cylinders occurs when the implement is stationary (Col. 4, lines 10-40; the implement being stationary is implied, since the vehicle drives to a position near a full bin, and when the bin is lifted, it is put on legs to remain in place; thereafter, the vehicle moves out of position, leaving the empty bin).
Bauers in view of Arnulfo does not disclose determining a speed of the implement.
However, Grimm discloses ([0005]) determining a speed of a fertilizer applicator implement in order to properly control product application rates.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine a speed of the implement of Bauers in view of Arnulfo in order to properly control product application rates.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 9 above, and further in view of Komiya (U.S. 2021/0009213).
Bauers in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose determining whether the implement is parked, and wherein the controlling the plurality of hydraulic cylinders occurs when the implement is parked.
However, Komiya discloses determining whether a work vehicle is parked ([0086]) in order to warn a driver if the parking brake is not engaged while the driver’s seat is empty.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to determine whether the implement of Bauers in view of Arnulfo is parked, at least in order to warn an operator when the driver’s seat is empty and the parking brake is not engaged.
Furthermore, Bauers further discloses that the controlling the plurality of hydraulic cylinders occurs when the implement is stationary (Col. 4, lines 10-40; the implement being stationary is implied, since the vehicle drives to a position near a full bin, and when the bin is lifted, it is put on legs to remain in place; thereafter, the vehicle moves out of position, leaving the empty bin).  Examiner takes Official Notice that an operator of a vehicle which is stationary for an extended period of time would be reasonably expected to park the vehicle.  It is well known that parking a vehicle allows the operator to divert attention without worrying about the vehicle moving inadvertently.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 14 above, and further in view of Baasch (U.S. 2015/0060707).
Bauers in view of Arnulfo discloses the elements of claim 14 as described above, but does not disclose that controlling the plurality of hydraulic cylinders includes varying a pulse-width-modulated control of one or more of the plurality of hydraulic cylinders.
However, Baasch discloses ([0070]) that a hydraulic cylinder may be driven through pulse width modulated signals generated by a control unit.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to vary a pulse-width-modulated control of one or more of the plurality of hydraulic cylinders in order to drive the position of the one or more actuators.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 14 above, and further in view of Yasuda (U.S. 2009/0145121).
Bauers in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose preventing an engine speed of the implement from increasing above a set engine speed when the position of the bin is above a maximum position.
However, Yasuda discloses (Fig. 1-5) a method for a carrier vehicle, comprising preventing an engine speed of the vehicle from increasing above a set engine speed while the carrier is lifting a carried bin (5) in order to prevent an excess increase in engine rotation, decreasing engine noise and wasted energy ([0005]-[0006]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to prevent an engine speed of the implement of Bauers in view of Arnulfo from increasing above a set engine speed when the bin is lifted above a minimum position in order to prevent excess noise and wasted energy.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo as applied to claim 9 above, and further in view of Ablabutyan (U.S. 2010/0293611).
Bauers in view of Arnulfo discloses the elements of claim 9 as described above, but does not disclose preventing a transmission of the implement from shifting out of a first gear when the position of the bin is above a minimum position.
However, Ablabutyan discloses a method for a carrier vehicle ([0001]-[0002]), comprising preventing a transmission of the implement from shifting out of a first gear while a lift gate is lowered to lift a payload onto the carrier vehicle ([0023]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to prevent a transmission of the implement of Bauers in view of Arnulfo from shifting out of a first gear when the bin is lifted above a minimum position in order to prevent the implement from moving while loading or unloading a bin.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bauers in view of Arnulfo and Friesen (U.S. 2020/0137957).
Claim 19 is identical to claim 9 above, but rather than the first and second hydraulic cylinders moving first and second extension or retraction distances, they are moved at first and second extension or retraction speeds.
Bauers in view of Arnulfo discloses the elements of claim 9 above, but does not disclose moving a first hydraulic cylinder of the plurality of hydraulic cylinders a first extension or retraction speed and a second hydraulic cylinder of the plurality of hydraulic cylinders a second extension or retraction speed.
However, Friesen discloses a method of controlling various actuators of a grain cart, wherein a controller may be arranged to activate signals for the actuators which designate the flow rate (and therefore the actuation rate) such that the flow rate varies according to the position detected by an actuator position sensor ([0022], [0057]).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to control the speeds of the plurality of cylinders based on their positions.  In this way, during an operation to correct the relative angle, wherein the cylinders would be disposed in different positions, the cylinders would move at different rates.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.
Applicant submits that the references relied upon in the prior Office Action do not disclose, suggest, or otherwise render obvious the features set forth in the amended claims, with no mention of which limitations in particular are deficient.  Applicant further submits that, where the references do not disclose of render obvious the features set forth in the claims, the Office Action cannot explain why a POSITA at the time of the invention would have been motivated to combine the references.
In response, given that there is no mention of which particular limitations are deficient in the prior art, Examiner relies on the rejections above, updated in response to the amended claims, to show how the references render obvious the features set forth in the claims as amended.
Furthermore, the motivation to combine references before the effective filing date of the instant invention is rendered from the prior art itself.  The claims of the instant application have no bearing on what would have been known or what combinations would have been obvious prior to the effective filing date.  The motivation to make the combinations described above are indicated in their respective rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carr (U.S. 9,273,478) individually controlling hydraulic rams to control roll angle of the bed.
Houghton (EP 1351840) actuators on each corner of a truck bed platform having independent control to maintain the platform in a level position or at an angle.
Jean-Rene (FR 2705630) 3 cylinders to lift a bin and maintain any desired angle.
Liu (CN 110239414) 4 lift cylinders to keep carriage horizontal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671